--------------------------------------------------------------------------------

Exhibit 10.23

 



SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT (this “Agreement”) dated as of October 5, 2012,

 

BETWEEN:

 

European Resource Capital Inc.

Toronto-Dominion Centre,

79 Wellington Street West, Suite 1630,

Toronto, Ontario, M5K 1H1

 

(hereinafter referred to as “Buyer”)

 

- and –

 

FOCUS GOLD CORPORATION

4695 MacArthur Court, Suite 1430,

Newport Beach, CA 92660-1869

 

(hereinafter referred to as “Focus Gold”)

 

Recitals:

 

1. Focus Gold is the registered and beneficial owner of 24,420,000 shares in the
common stock of Focus Celtic Gold Corp. (“FC Gold”) (the “Purchased Shares”).

 

2. Focus Gold is willing to sell and Buyer is willing to purchase the Purchased
Shares in accordance with the terms and conditions set forth herein,

 

NOW THEREFORE this Agreement witnesses that in consideration of the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of all of which is hereby irrevocably
acknowledged by the parties, the parties agree with each other as follows:

 

article 1
DEFINITIONS AND INTERPRETATION

 

1.1 Currency. All amounts referred to in this Agreement are intended to be in
lawful money of the United States of America unless otherwise specified in this
Agreement.

 

1.2 Computation of Time Periods. In this Agreement, in the computation of
periods of time from a specified date to a later specified date, unless
otherwise expressly stated, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and all references to “day”
or “days” shall mean calendar days unless designated as “Business Days”.

 

1.3 Construction. In this Agreement:

 

(a)all words and personal pronouns relating thereto shall be read and construed
as the number and gender of the party or parties require and the verb shall be
read and construed as agreeing with the required word and pronoun;

 



1

 

 

(b)unless the context otherwise requires, words importing a particular gender
shall include the other gender;

 

(c)the division of this Agreement into Articles and sections and the use of
headings is for convenience of reference only and shall not modify or affect the
interpretation or construction of this Agreement or any of its provisions;

 

(d)unless otherwise indicated, references to Articles, Sections, Subsections or
Schedules should be construed as references to the applicable Articles,
Sections, Subsections or Schedules of this Agreement;

 

(e)any reference to a statutory provision shall include that provision as from
time-to-time modified or re-enacted providing that in the case of modifications
or re-enactments made after the date of this Agreement the same shall not have
effective substantive change to that provision;

 

(f)the recitals set out in the face page of this Agreement are true in substance
and in fact;

 

(g)references to, or to any particular provision of, a document shall be
construed as references to that document as amended to the extent permitted by
this Agreement and in force at any time; and

 

(h)“in writing” or “written” mean and include printing, typewriting or any
electronic means of communication capable of being permanently reproduced in
alphanumeric characters at the point of reception.

 

article 2
PURCHASE PRICE; APPROVAL OF TRANSACTION

 

2.1 Transaction. Buyer has agreed to purchase the Purchased Shares and Focus
Gold has agreed to sell the Purchased Shares for the aggregate purchase price of
$2,500,000 (the “Purchase Price”).

 

2.2 Payment of the Purchase Price. In payment of the Purchase Price, Buyer shall
execute and deliver to Focus Gold a promissory note in the principal amount of
$2,500,000 (the “Promissory Note”) and containing the terms and conditions set
out in the form of promissory note attached as Schedule “A” appended hereto.

 

2.3 Approval of the Transaction. No consent or approval of any other person or
entity is required to complete the transactions contemplated in this Agreement.

 

article 3
REPRESENTATIONS AND WARRANTIES OF FOCUS GOLD

 

Focus Gold represents and warrants to Buyer as follows, and acknowledges that
each Buyer is relying upon these representations and warranties in connection
with the purchase of the Purchased Shares, despite any investigation made by or
on behalf of Buyer.

 



2

 

 

3.1 Corporate Existence. Each of Focus Gold and FC Gold is a corporation duly
incorporated and validly existing under the laws of the jurisdiction of its
incorporation.

 

3.2 Capacity to Enter Agreement. Focus Gold has all necessary corporate power,
authority and capacity to enter into and perform its obligations under this
Agreement.

 

3.3 Binding Obligation. The execution and delivery of this Agreement and the
completion of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate action on the part of Focus Gold. This
Agreement has been duly executed and delivered by Focus Gold and constitutes a
valid and binding obligation of Focus Gold, enforceable against Focus Gold in
accordance with its terms, subject to applicable bankruptcy, insolvency and
other laws of general application limiting the enforcement of creditors’ rights
generally and to the fact that equitable remedies, including specific
performance, are discretionary and may not be ordered in respect of certain
defaults.

 

3.4 Title to Purchased Shares. Focus Gold is the legal and beneficial owner of
the Purchased Shares and has good title to them, free and clear of any lien or
encumbrance of any nature whatsoever. Focus Gold has the absolute and exclusive
right to sell the Purchased Shares to Buyer as contemplated by this Agreement
and no other person or entity has any right, option, or other entitlement of any
nature whatsoever to the Purchased Shares or any part thereof. JMJ Financial has
an unperfected lien against 25% of the Purchased Shares. Focus Gold shall use
its best efforts to remove JMJ Financial’s unperfected lien against the
Purchased Shares. In the event Focus Gold is unsuccessful in removing JMJ
Financial’s, or its assigns, lien or other encumbrance of any nature whatsoever
against the Purchased Shares, then Buyer may settle such lien or encumbrance and
in so doing Buyer will be entitled to set off and reduce the principal amount of
the Promissory Note by 35% of its present value.

 

3.5 Litigation. There are no actions, suits or proceedings, judicial or
administrative, pending or to the best knowledge of Focus Gold, threatened, by
or against or affecting FC Gold, at law or in equity, or before or by any
governmental authority. There are no grounds on which any such action, suit or
proceeding might be commenced with any reasonable likelihood of success. There
is not presently outstanding against FC Gold any judgment or, to the best
knowledge of Focus Gold, injunction or other order, of any governmental
authority. As disclosed in public filings of Focus Gold the company is subject
to two claims, namely William Lieberman v Focus Gold, and Six Eighteen Corp. v.
Focus Gold for $77,500 debt.

 

3.6 Residency. Focus Gold is a non-resident of Canada for purposes of the Income
Tax Act (Canada).

 

article 4
CLOSING ARRANGEMENTS

 

4.1 Deliveries by Focus Gold. Subject to obtaining the Directors approval
contemplated in Section 2.3, Focus Gold will forthwith thereafter deliver to
Buyer:

 

(a)certificates representing the Purchased Shares duly endorsed in blank for
transfer or accompanied by duly executed blank stock transfer powers completed
to reflect the number of Purchased Shares being purchased by Buyer, with all
security, transfer, medallions, and other similar taxes or charges, if any,
paid; and

 

3

 



(b)all documentation and other evidence reasonably requested by Buyer in order
to establish the due authorization and completion of the transactions
contemplated by this Agreement, including the taking of all corporate
proceedings by the boards of directors of Focus Gold and FC Gold required to
effectively carry out the obligations of Focus Gold and the transfer and sale of
the Purchased Shares to Buyer pursuant to this Agreement.

 

4.2 Deliveries by Buyer. Subject to obtaining confirmation of the Directors
approval contemplated in Section 2.3, Buyer will forthwith thereafter deliver to
Focus Gold:

 

(a)the Promissory Note referred to in Section 2.2; and

 

(b)all documentation and other evidence reasonably requested by Focus Gold in
order to establish the due authorization and completion of the transactions
contemplated by this Agreement, including the taking of all corporate
proceedings by the board of directors and shareholders of Buyer required to
effectively carry out their obligations pursuant to this Agreement.

 

4.3 Termination. In the event the transactions contemplated in this Agreement
are not completed on or prior to October 5, 2012 (unless such date is extended
by Buyer in its sole and absolute discretion by delivery of an email to such
effect to Mr. Rick Weed of Focus Gold), this Agreement shall be deemed
terminated and become null and void in its entirely.

 

4.4 Assignment. Focus Gold does hereby assign to Buyer all debts and
entitlements it may have over any entity which is a subsidiary of FC Gold
including, without limitation, intercompany indebtedness owed by Metallum
Resources plc and/or Metallum Exploration to Focus Gold or any of its
subsidiaries or affiliates.

 

4.5 Release. Focus Gold and each of its subsidiaries does hereby fully and
finally remise, release and forever discharge FC Gold from all actions,
applications, claims, complaints, proceedings, causes of action, liabilities,
suits, debts, dues, demands, accounts, bonds, covenants, contracts, complaints,
claims of every kind and nature which have existed, now exist or may in the
future exist with respect to any matter or thing existing up to the present time
or that may exist in the future, including without limitation all business,
relationships, contracts, claims arising which hereto may have been or may
hereafter be sustained, directly or indirectly, whether now known or unknown
(collectively, the “Claims”), which Focus Gold or any of its subsidiaries or
affiliates had, now has or may have in the future. Nothing herein shall serve to
release Buyer from their obligations to Focus Gold arising under this Agreement.

 

article 5
GENERAL

 

5.1 Further Assurances. The parties shall sign such further and other documents,
cause such meetings to be held, cause such resolutions to be passed and such
by-laws to be enacted, exercise their vote and influence and do and perform (and
cause to be done and performed) such further and other acts or things as may be
necessary or desirable in order to give full effect to this Agreement and every
part of it.

 



4

 

 

5.2 Notices. All notices, requests, demands or other communications required or
permitted to be given by one party to another pursuant to this Agreement shall
be given in writing by personal delivery, courier service, registered mail
(postage prepaid), or facsimile transmission, addressed or delivered to such
other party set out on the face page of this Agreement, as may be amended by
notice of address change by one party to the other.

 

5.3 Applicable Law. This Agreement and all other documents provided for in this
Agreement and the rights and obligations of the parties thereto shall be
governed by and construed and enforced in accordance with the laws of the
Province of Ontario and the laws of Canada applicable therein and the parties
hereto attorn to the jurisdiction of the courts of the Province of Ontario.

 

5.4 Amendments. No amendment to this Agreement shall be valid or binding unless
set forth in writing and duly executed by parties hereto.

 

5.5 Waiver. No party to this Agreement shall be deemed or taken to have waived
any provision of this Agreement unless such waiver is in writing, and then such
waiver shall be limited to the circumstances set forth in such written waiver.
No failure or delay on the part of a party in exercising any right, power or
remedy shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. No waiver
by a party of a default shall operate against such party as a waiver of such
default unless made in writing and signed.

 

5.6 Enurement and Assignment. This Agreement shall be binding upon and enure to
the benefit of the parties, their respective heirs, executors, administrators
and other legal representatives, and, to the extent permitted, their respective
successors and permitted assigns. No party to this Agreement may assign,
transfer or otherwise dispose of all or any part of its rights or obligations or
any interest in this Agreement without the prior consent of the parties.

 

5.7 Severability. If any provision of this Agreement or the application of such
provision to any Person or circumstances shall be held illegal, invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it is held
illegal, invalid or unenforceable shall not be affected thereby. Each provision
of this Agreement is intended to be severable, and if any provision is illegal,
invalid or unenforceable in any jurisdiction, this will not affect the legality,
validity or enforceability of such provision in any other jurisdiction or the
validity of the remainder of this Agreement.

 

5.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute one and the same instrument. Delivery by facsimile of any
executed counterpart of this Agreement shall be equally as effective as delivery
of a manually executed counterpart thereof. Any party delivering an executed
counterpart by facsimile shall also deliver a manually executed counterpart of
this Agreement, but failure to do so shall not affect the validity,
enforceability or binding effect of this Agreement.

 

5.9 Confidentiality; Publicity. Except as may be required by law, rule,
regulation, or pursuant to a stock exchange listing agreement or as otherwise
permitted or expressly contemplated herein, no party hereto and none of their
respective affiliates, employees, agents, and representatives shall disclose to
any third party this Agreement, the subject matter or terms hereof or any
confidential information or other proprietary knowledge concerning the business
or affairs of any other party which it may have acquired from such party in the
course of pursuing the transactions contemplated by this Agreement without the
prior written consent of the other parties hereto; provided, that any
information that is otherwise publicly available, without breach of this
provision, or has been obtained from a third party without a breach of such
third party’s duties, shall not be deemed confidential information. No press
release or other public announcement related to this Agreement or the
transactions contemplated hereby shall be issued by Focus Gold without the prior
written approval of Buyer.

 



5

 

 

5.10 Release of Inter-Company Indebtedness. Focus Gold and each of its
subsidiaries and affiliates hereby irrevocably waive and release all actions,
claims, indebtedness due from or against FC Gold.

 

5.11 Assumption of Risk. Buyer understands that it is acquiring the Purchased
Shares following the opportunity to conduct its own due diligence in a private
transaction among sophisticated persons who have the requisite skill and
experience on their own, or in connection with the advice of experts of their
own selection as to the legal, accounting, and tax aspects of the transaction.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]

 

 

 

 



6

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

   

European Resource Capital Inc.

 



Per /s/ Manu Sekhri

Manu Sekhri, President

 

 

 

   

FOCUS GOLD CORPORATION

 



Per /s/ Richard O. Weed

Richard O. Weed

Secretary

 

 

 

7

 



 

 

SCHEDULE “A”
PROMISSORY NOTE

 

Dated: October 5, 2012 $2,500,000.00

 

FOR VALUE RECEIVED, European Resource Capital Inc. (the "Debtor"), located at
Toronto-Dominion Centre, 79 Wellington Street West, Suite 1630, Toronto,
Ontario, M5K 1H1, promises to pay the principal sum of $2,500,000 (the
"Principal"), and a fixed rate of interest of 8.00% per annum (the “Interest
Rate”) on the unpaid portion of the Principal, paid annually in arrears, until
the Principal is repaid in full on or before the date which is five years plus
one day from the date hereof (the “Maturity Date”), calculated on the basis of
the actual number of days elapsed in a year, being 365 or 366, as the case may
be, such interest accruing on an annual basis and payable on each anniversary of
the date hereof, to Focus Gold Corporation (the “Creditor”) at the address of
4695 MacArthur Court, Suite 1430, Newport Beach, CA 92660-1869 (or at any other
place as the Creditor may, from time to time, designate by notice in writing to
the Debtor).

 

1.Enforcement. No legal proceeding to enforce the Debtor's obligations under
this promissory note will be commenced until after a default in payment of any
of the Debtor’s obligations hereunder has occurred and is continuing, and
provided that such failure to perform any such obligation remains outstanding
for a period of five Business Days after a demand is made.

 

2.Prepayment. The Debtor will be entitled to prepay the Principal, in whole, at
any time prior to the Maturity Date, without any notice being given to the
Creditor and without any bonus or penalty being paid to the Creditor.

 

3.Currency and Payment. Any money to be paid pursuant to this promissory note
must be paid by company cheque, bank draft, certified cheque or wire transfer of
immediately available funds payable to the Creditor, in lawful Canadian
currency.

 

4.Notices. Any notice to be made or given in connection with this promissory
note will be in writing and will be personally delivered to the Debtor or the
Creditor at the address provided above. Any notice which is personally delivered
will be deemed to have been validly and effectively given on the date of
delivery if that date is a business day, and the delivery was made during normal
business hours; otherwise, it will be deemed to have been validly and
effectively given on the business day next following the date of delivery.

 

5.Amendments. No amendment, modification or waiver of any provision of this
promissory note or consent to any departure by the Debtor from any provision of
this promissory note is effective unless it is in writing and signed by the
Creditor, and then the amendment, modification, waiver or consent is effective
only in the specific instance and for the specific purpose for which it is
given.

 

6.Collection Expenses. The Debtor will pay all costs and expenses incurred by
the Creditor in collecting any amount due, and enforcing its rights, under this
promissory note, including, without limitation, reasonable legal fees and
disbursements.

 



8

 

 

7.Governing Law. This promissory note will be governed by and construed in all
respects in accordance with the laws of the Province of Ontario and the laws of
Canada therein.

 

8.Time of the Essence. Time will in all respects be of the essence of this
promissory note.

 

9.Set Off. The Creditor acknowledges and agrees that the Debtor shall be
entitled to set off against the obligations due under this Promissory Note the
amount described in Section 3.4 of that certain Share Purchase Agreement (the
“Purchase Agreement”) dated as of October 1, 2012 between the Creditor and the
Debtor in the event that JMJ Financial or its assigns exerts a lien or other
encumbrance of any nature whatsoever against any of the Purchased Shares (as
such term is defined in the Purchase Agreement).

 

10.Security. As security for the payment and performance of the obligations
hereunder, the Debtor agrees to deposit with the Creditor’s solicitors
24,420,000 shares in the capital stock of Focus Celtic Gold Corp. (the
“Deposited Securities”), provided, that, unless a payment default under this
promissory note has occurred and is continuing the Debtor shall be entitled in
its sole and absolute discretion to sell and vote the Deposited Securities. In
connection with the sale of any Deposited Securities for (a) cash proceeds, then
the gains resulting from the sale shall be utilized by the Debtor as to 25% of
the value of the Deposited Shares sold shall be paid to the Creditor to be
applied to the reduction of any accrued and unpaid interest and then to the
reduction of the Principal balance or (b) non-cash proceeds, then the equivalent
value of such securities acquired shall be deposited with the Creditor’s
solicitor as replacement securities and shall be deemed Deposited Securities for
the purposes hereof. Furthermore, in the event that Debtor receives any cash
dividends attributable to the sale of Metallum Resources plc and/or Metallum
Exploration, then the Debtor shall pay over to the Creditor 25% of the value of
such dividend to be applied to the reduction of any accrued and unpaid interest
and then to the reduction of the Principal balance.

 

The Debtor has executed this promissory note dated as of the 5th day of October,
2012.

 

 

 

European Resource Capital Inc.

  

Per /s/Manu Sekhri

Manu Sekhri

President

 

 

 

 



9

